              Case 1:19-cv-01123-SKO Document 23 Filed 11/25/20 Page 1 of 3



 1
 2   A PROFESSIONAL CORPORATION
     William E. Camy, SBN 291397
 3   W. Christopher Maloney, SBN 311102
     350 University Avenue, Suite 200
 4   Sacramento, California 95825
 5   TEL: 916.929.1481
     FAX: 916.927.3706
 6
     Christopher D. Sorich
 7   DEPUTY COUNTY COUNSEL
     2900 West Burrel, County Civic Center
 8   Visalia, CA 93291
     559-636-4972 (phone)
 9   559-737-4319 (fax)
10   Attorneys for Defendants
     COUNTY OF TULARE, KARL BOSTAI, RANDY GUNDERMAN, BRANDON HARPER and ROMMEL
11   VERENZUELA
12
                                     UNITED STATES DISTRICT COURT
13                                  EASTERN DISTRICT OF CALIFORNIA
14
15
16   ALEXIS RESENDEZ;                             Case No.: 1:19-cv-01123-SKO

17                  Plaintiff,                    STIPULATION AND ORDER REGARDING
                                                  SETTLEMENT CONFERENCE AND
18   vs.                                          MODIFYING CASE SCHEDULE
     COUNTY OF TULARE; ROMMEL
19   VERENZUELA; RANDY GUNDERMAN;                 (Doc. 22)
     KARL BOSTAI; BRANDON HARPER;
20   DOES 1-10, Inclusive;
                                                  Complaint filed:   8/14/19
21                  Defendants.
                                                  First Amended
22                                            /   Complaint filed:   8/28/19
23
24
25
26
27
28


                                               1
       STIPULATION AND ORDER REGARDING SETTLEMENT CONFERENCE AND MODIFYING CASE SCHEDULE
               Case 1:19-cv-01123-SKO Document 23 Filed 11/25/20 Page 2 of 3



 1            This Stipulation is entered into by and between Plaintiff ALEXIS RESENDEZ and Defendants
 2   COUNTY OF TULARE, ROMMEL VERENZUELA, RANDY GUNDERMAN, KARL BOSTAI, and
 3   BRANDON HARPER, through their attorneys of record.
 4            The Court previously scheduled a Settlement Conference with Magistrate Judge Grosjean for May
 5   27, 2021. The parties are prepared to discuss resolution at this time and stipulate to reschedule the
 6   Settlement Conference with Magistrate Judge Erica Grosjean for December 15, 2020. The parties have
 7   conferred with Magistrate Judge Grosjean’s clerk and confirmed that date is available.
 8            The Court previously scheduled the last day to disclose experts for December 18, 2020;
 9   supplemental/rebuttal experts for January 8, 2021; and to complete expert discovery by February 26, 2021.
10   Given that the parties are planning to participate in an early Settlement Conference, the current expert
11   disclosure date would potentially result in a waste of the parties’ resources if the case were to resolve at
12   the Settlement Conference. Thus, the parties stipulate to re-set the deadline to disclose experts to January
13   8, 2021; supplemental/rebuttal experts to January 29, 2021; and to complete expert discovery by March 5,
14   2021.
15            The parties stipulate there is good cause for these scheduling modifications. Further, these
16   scheduling changes will not impact the deadlines to file or hear a dispositive motion or the trial date.
17   IT IS SO STIPULATED.
18
19   Dated:    November 23, 2020                    PORTER SCOTT
                                                    A PROFESSIONAL CORPORATION
20
21
                                                    By:     /s/William E. Camy
22                                                               William E. Camy
23                                                               W. Christopher Maloney
                                                                 Attorneys for Defendants
24
     Dated: November 23, 2020                      MILLER & AYALA
25
26
                                                   By:     _/s/Nathan Miller (Authorized 11/23/2020)_______
27                                                                Nathan S. Miller
28                                                                Attorney for Plaintiff


                                               2
       STIPULATION AND ORDER REGARDING SETTLEMENT CONFERENCE AND MODIFYING CASE SCHEDULE
               Case 1:19-cv-01123-SKO Document 23 Filed 11/25/20 Page 3 of 3



 1                                                  ORDER
 2            Based upon the above Stipulation of the parties (Doc. 22) and for good cause shown, the case
 3   schedule is MODIFIED as follows:
 4            1. The Settlement Conference with Magistrate Judge Grosjean scheduled for May 27, 2021, is
 5               hereby ADVANCED to December 15, 2020, at 1:00 p.m.;
 6            2. The deadline to disclose expert witnesses is CONTINUED to January 8, 2021;
 7            3. The deadline to disclose supplemental/rebuttal expert witnesses is CONTINUED January 29,
 8               2021; and
 9            4. The deadline to complete expert discovery is CONTINUED March 5, 2021.
10
     IT IS SO ORDERED.
11
12   Dated:     November 25, 2020                             /s/   Sheila K. Oberto          .
13                                                   UNITED STATES MAGISTRATE JUDGE

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               3
       STIPULATION AND ORDER REGARDING SETTLEMENT CONFERENCE AND MODIFYING CASE SCHEDULE
